

115 S1038 RS: To require the Administrator of the Small Business Administration to submit to Congress a report on the utilization of small businesses with respect to certain Federal contracts.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 198115th CONGRESS1st SessionS. 1038IN THE SENATE OF THE UNITED STATESMay 4, 2017Mrs. Ernst (for herself, Mrs. Gillibrand, Ms. Hirono, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipAugust 2, 2017Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Administrator of the Small Business Administration to submit to Congress a report on
			 the utilization of small businesses with respect to certain Federal
			 contracts.
	
 1.FindingsCongress finds that— (1)since the passage of the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240), many Federal agencies have started favoring longer-term Federal contracts, including multiple award contracts, over direct individual awards;
 (2)these multiple award contracts have grown to more than one-fifth of Federal contract spending, with the fastest growing multiple award contracts surpassing $100,000,000 in obligations for the first time between 2013 and 2014;
 (3)in fiscal year 2017, 17 of the 20 largest Federal contract opportunities are multiple award contracts;
 (4)while Federal agencies may choose to use any or all of the various socio-economic groups on a multiple award contract, the Small Business Administration only examines socio-economic performance through the small business procurement scorecard and does not examine potential opportunities by those groups; and
 (5)Congress and the Department of Justice have been clear that no individual socio-economic group shall be given preference over another.
 2.DefinitionsIn this Act— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term covered small business concerns means— (A)HUBZone small business concerns;
 (B)small business concerns owned and controlled by service-disabled veterans; (C)small business concerns owned and controlled by women; and
 (D)socially and economically disadvantaged small business concerns, as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A)), receiving assistance under such section 8(a); and
 (3)the terms HUBZone small business concern, small business concern, small business concern owned and controlled by service-disabled veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632). 3.Report (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes—
 (1)a determination as to whether small business concerns and each category of covered small business concerns described in subparagraphs (A) through (D) of section 3(2) are being utilized in a significant portion of the Federal market on multiple award contracts, including—
 (A)whether awards are being reserved for one or more of those categories; and (B)whether each such category is being given the opportunity to perform on multiple award contracts;
 (2)a determination as to whether performance requirements for multiple award contracts, as in effect on the day before the date of enactment of this Act, are feasible and appropriate for small business concerns; and
 (3)any additional information as the Administrator may determine necessary. (b)RequirementIn making the determinations required under subsection (a), the Administrator shall use information from multiple award contracts—
 (1)with varied assigned North American Industry Classification System codes; and (2)that were awarded by not less than eight Federal agencies.
	
 1.FindingsCongress finds that— (1)since the passage of the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240), many Federal agencies have started favoring longer-term Federal contracts, including multiple award contracts, over direct individual awards;
 (2)these multiple award contracts have grown to more than one-fifth of Federal contract spending, with the fastest growing multiple award contracts surpassing $100,000,000 in obligations for the first time between 2013 and 2014;
 (3)in fiscal year 2017, 17 of the 20 largest Federal contract opportunities are multiple award contracts;
 (4)while Federal agencies may choose to use any or all of the various socio-economic groups on a multiple award contract, the Small Business Administration only examines socio-economic performance through the small business procurement scorecard and does not examine potential opportunities by those groups; and
 (5)Congress and the Department of Justice have been clear that no individual socio-economic group shall be given preference over another.
 2.DefinitionsIn this Act— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term covered small business concerns means— (A)HUBZone small business concerns;
 (B)small business concerns owned and controlled by service-disabled veterans; (C)small business concerns owned and controlled by women; and
 (D)socially and economically disadvantaged small business concerns, as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A)), receiving assistance under such section 8(a); and
 (3)the terms HUBZone small business concern, small business concern, small business concern owned and controlled by service-disabled veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632). 3.Report (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes—
 (1)a determination as to whether small business concerns and each category of covered small business concerns described in subparagraphs (A) through (D) of section 2(2) are being utilized in a significant portion of the Federal market on multiple award contracts, including—
 (A)whether awards are being reserved for 1 or more of those categories; and (B)whether each such category is being given the opportunity to perform on multiple award contracts;
 (2)a determination as to whether performance requirements for multiple award contracts, as in effect on the day before the date of enactment of this Act, are feasible and appropriate for small business concerns; and
 (3)any additional information as the Administrator may determine necessary. (b)RequirementIn making the determinations required under subsection (a), the Administrator shall use information from multiple award contracts—
 (1)with varied assigned North American Industry Classification System codes; and (2)that were awarded by not less than 8 Federal agencies.August 2, 2017Reported with an amendment